DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 11-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund (US 2016/0195296) in view of Vie (US 2015/0184921) and Albrecht (US 2014/0207288).
	As to claim 1, Hoglund teaches a device comprising:
	a housing (Fig. 2; paragraph 48; claim 1, line 4);
	processing circuitry positioned within the housing (paragraph 37);
	a user interface 12, comprising a display 16 and controls 18-26 operatively coupled to the processing circuitry, arranged such that the display 16 and controls 18-26 are viewed and operated from a direction perpendicular to a plane of the user interface 12, wherein the place of the user interface is parallel to a plane of the device defined by a horizontal dimension and a vertical dimension (Figs. 1-2; note that a user of the device would view and operate the device from a direction that is perpendicular to the surface of the interface 12); and
	a plurality of electrical connectors 48 operatively coupled to the processing circuitry and supported by the housing (Fig. 2; paragraph 45);
	wherein the plurality of connectors 48 is arranged adjacent to the user interface 12 (Fig. 2). 
	Hoglund teaches the connectors 48 being configured to connect to HVAC equipment (paragraph 45), but does not explicitly teach a first connector providing power to an auxiliary heat exchanger and a second connector receiving a signal from a temperature sensor, wherein the processing circuitry is configured to control a defrost cycle for a heat pump based on a defrost approach of the heat pump. However, Vie teaches a device wherein a first connector 214 of a plurality of connectors is configured to provide power to an auxiliary heat exchanger 120 (paragraph 41) and a second connector 202 of the plurality of connectors is configured to receive a signal from a temperature sensor 122 (paragraph 40). Furthermore, Vie teaches utilizing processing circuitry  to control a defrost cycle for a heat pump based on a defrost approach of the heat pump (paragraphs 30-33). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Hoglund to utilize a first connector of the plurality of connectors 48 to provide power to an auxiliary heat exchanger and a second connector of the plurality of connectors 48 to receive a signal from a temperature sensor, wherein the processing circuitry is configured to control a defrost cycle for a heat pump based on a defrost approach of the heat pump in the manner as claimed and taught by Vie, because it would improve the functionality of the device of Hoglund by providing the capability to perform defrost operations and thus preventing inefficiency as a result of frost conditions. 
	Hoglund is silent regarding a specific connector type and thus does not explicitly teach that each of the plurality of connectors 48 is aligned in the same direction, perpendicular to the plane of the user interface 12. However, Albrecht teaches an HVAC controller with a plurality of connectors CR1-CR5 arranged adjacent to an interface 25 (Fig. 2), wherein the connectors are each individual male spade connectors aligned in the same direction, perpendicular to a plane of the user interface 25 (Fig. 5; paragraph 85). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the connectors 48 Hoglund to utilize spade connectors aligned in the same direction, perpendicular to the plane of the user interface 12, as claimed and taught by Albrecht because spade connectors provide a well-known, readily available configuration for quick connection and disconnection of wired terminals.
	As to claim 2, Vie teaches the circuitry being configured to control the defrost cycle in a timing mode, wherein the circuitry is configured to initiate a defrost cycle based on an accumulated run time of the heat pump, and wherein the defrost cycle comprises a defrost mode (paragraphs 35 and 61).
	As to claim 3, Vie teaches exiting the defrost mode after a set length of time (paragraphs 32, 57, and 61).
	As to claim 4, Vie teaches operation in a demand mode, wherein the circuitry  controls the heat pump to enter a defrost mode based on a signal from a plurality of sensors (paragraph 33).
	As to claim 5, Vie teaches that one of the sensors is the temperature sensor 122 which is configured to send a signal to the circuitry indicating a temperature of a coil 104 of the heat pump (paragraph 33). 
	As to claim 6, Vie teaches that the circuitry is configured to initiate the defrost cycle based on a period of time while the coil is below a threshold coil temperature (paragraph 35).
	As to claim 7, Vie teaches the temperature sensor 122 as a first sensor and temperature sensor 124 as a second sensor configured to measure outdoor air temperature, wherein the defrost cycle is initiated based on a difference between the measured coil temperature and the measured outdoor air temperature (paragraph 33).
	As to claim 8, Vie teaches utilizing an internal clock (paragraph 44) as a fail-safe timer to terminate the defrost mode after a set length of time (paragraphs 32, 57, and 61).
	As to claim 11, Vie teaches the circuitry configured to automatically switch between cooling and heating modes using a reversing valve 116 (paragraphs 25 and 32).
	As to claim 12, Vie teaches stopping a fan 114 during defrost (paragraph 30) but does not explicitly teach using a relay to stop the fan. However, Official Notice is taken that it is well known in the art to use relays for electrical control. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Hoglund to use a relay for fan control in order to provide a system capable of using a small amount of control signal power to control a fan that uses a large amount of power.
	As to claims 15-18, Hoglund, as modified, also teaches the limitations of claims 15-18 for the same reasons as discussed in the rejections above.

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund in view of Albrecht and Vie as applied in the rejections discussed above, and further in view of Nelson (US 4,538,420).
	As to claims 9 and 19, Hoglund, as modified, does not explicitly teach first and second pressure sensors, wherein the circuitry  is configured to initiate the defrost mode based on a pressure differential as claimed. However, Vie does broadly teach the use of pressure sensors connected to the circuitry 230 for the purpose of initiating a defrost operation (paragraph 34). Furthermore, Nelson teaches that it is known to utilize pressure sensors 21-22 to detect a pressure differential between two points in the system and initiate a defrost cycle based on a pressure difference between the sensors 21-22 satisfying a predetermined pressure threshold (col. 5, lines 5-20). Nelson also teaches that the use of temperature and pressure sensors for detecting frost formation is interchangeable (col. 2, lines 45-51). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Hoglund by utilizing pressure sensors as taught by Nelson to initiate defrost operations based on a pressure differential in the manner as claimed because it would provide a means of control known to be effective for detecting a frost buildup at the exchanger and thus ensure that proper system operation can be provided. 
	As to claim 10, Nelson teaches placing the sensors 21-22 at input and output sides of outdoor coil 14 (Fig. 1).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund in view of Albrecht and Vie as applied in the rejections discussed above, and further in view of Liu (US 2010/0099357).
	As to claims 13-14, the modified apparatus includes a main circuit board 201 as taught by Vie, but does not explicitly teach a second circuit board configured to be stacked with the main circuit board 201 and including an option for wireless communication. However, Liu teaches that it is known to stack a wireless network chip onto another circuit (paragraph 39). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system of Hoglund to include a second circuit board for wireless communication stacked on a main circuit board as claimed and taught by Liu because it would result in increased convenience by reducing the need for installation of connection wiring while maintaining a compact circuit board construction.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hoglund in view of Vie, Albrecht, and Topper (US 6,205,800).
	As to claim 20, Hoglund, as modified and discussed in the rejections above, teaches most of the limitations of the claim as discussed in the rejections above. Hoglund does not explicitly teach operating the defrost controller in the timing mode at a second time where it is determined that one of the sensors is not providing a measurement. However, Topper teaches that it is known to operate in a timed defrosting mode when there is a sensor failure (col. 9, lines 50-55). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Vie to operate in the timing mode when the sensors do not provide a measurement as taught by Topper in order to prevent poor system performance as a result of undetected excessive frost accumulation.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 7/11/2022, with respect to the objection to the drawings and the rejections under 35 U.S.C. 112 have been fully considered and are persuasive. Said objection/rejection has been withdrawn. 
Applicant’s arguments, see page 10, filed with respect to the claim rejections under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Albrecht (US 2014/0207288).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763